DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to an apparatus, classified in CPC B60S 3/04.
II. Claims 15-20, drawn to a method, classified in CPC B08B 3/022.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to store shopping carts.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined and (ii) identification of the claims encompassing the elected invention. 
During a telephone conversation with LYMAN MOULTON on 9/12/2022, a provisional election was made WITHOUT traverse to prosecute the Invention I (claims 1-14).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The following claimed subject matters are missing from the specification:
Claim 3: “wherein the conveyance belt moves the shopping cart to a threshold of the undercarriage and the cart spray arrays at a rate quicker than a rate it moves the shopping cart through the respective arrays”;
Claim 7: “oscillate in a sweeping pattern onto an undercarriage of the shopping cart”;
Claim 8: “oscillate in a sweeping pattern onto a body of the shopping cart”;
Claim 9: “at a temperature above the boiling point of water”;
Claim 12: “a drainage collection of the condensed steam and the cleaning and sanitizing compound”;
Claim 13: “a steam and chemical distribution network”;
Claim 14: “a forward and a reverse conveyance through the surrounding structure for a round trip conveyance.”

Claim Objections
Claims 1-14 are objected to because of the following informalities:
The claims use “the cart” (see claims 2, 4) and “the shopping cart” (see claims 1, 3-5, 7-8, 11) interchangeably. Applicant should pick one format and use it consistently.
Claim 1 recites “an undercarriage spray array configured to spray an undercarriage of each passing shopping cart on the conveyance belt” at line 4-5, but recites “a cart spray array mounted on a structure surrounding the shopping cart passing there through on the conveyance belt” at line 6-7. Applicant should use consistent language (e.g., each shopping cart versus the shopping cart) to avoid confusion and ambiguity.
Claim 1 contains the typo “there through” at line 7; it should be “therethrough.”
Claim 3 recites “a threshold of the undercarriage and the cart spray arrays” at line 2. It should be changed to “a threshold of the undercarriage spray array and the cart spray array.”
Claim 7 recites “an undercarriage of the shopping cart” at line 3. It should be “the undercarriage of the shopping cart” because “undercarriage” is already recited in claim 1.
Claim 10 contains the typo “stem unit”; it should be “steam unit.”
Claim 10 recites “a cleaning and a sanitizing compound”; it should be changed to “the cleaning and sanitizing compound” (see claim 12, reciting “the cleaning and sanitizing compound”; see claim 1, reciting “a cleaning and sanitizing compound”).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5 and 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 recites “wherein the conveyance belt moves the shopping cart to a threshold of the undercarriage and the cart spray arrays at a rate quicker than a rate it moves the shopping cart through the respective arrays,” but the specification fails to provide sufficient disclosures regarding how the recited functions are performed. The specification merely states “a controller and motion driver for predetermining conveyance motion, suspension and speed is not indicated but is included in the disclosure” (para. 0011), without further details regarding: the specific structures of the “controller” and the “motion driver”; how the conveyance belt is able to move at different rates/speeds; whether a human operator or a sensor detects the shopping cart has reached the threshold of the undercarriage and the cart spray arrays; if the detection is performed by a sensor, what kind of sensor is used; whether the rate/speed of the conveyance belt is adjusted manually by a human operator or automatically by the controller; if the rate/speed is adjusted by the controller, what algorithm (e.g., the necessary steps and/or flowcharts) is used to perform the claimed function. See also MPEP § 2161.01 (“computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. 112(a)”). Therefore, the claim contains subject matter that was not disclosed in sufficient detail such that a person having ordinary skill in the art can reasonably conclude the inventor(s) possessed the claimed subject matter at the time of filing.
Claim 4 recites “wherein the conveyance belt take the shopping cart through the cart spray array in a jerking motion configured to dislodge particles from the cart,” but the specification fails to provide sufficient disclosures regarding how the recited functions are performed. The specification merely states “a controller and motion driver” (as explained above), without further details regarding: the specific structures of the “controller” and the “motion driver”; whether the “jerking motion” is in the horizontal direction or the vertical direction; how the “jerking motion” is created using which structure; whether the “jerking motion” is performed manually or by automation through the controller; if through the controller, what algorithm (e.g., the necessary steps and/or flowcharts) is used to perform the claimed function. See also MPEP § 2161.01. Therefore, the claim contains subject matter that was not disclosed in sufficient detail such that a person having ordinary skill in the art can reasonably conclude the inventor(s) possessed the claimed subject matter at the time of filing.
Claim 5 recites “wherein the conveyance belt suspends motion of the shopping cart within the surrounding structure to soak the shopping cart in the respective spray arrays,” but the specification fails to provide sufficient disclosures regarding how the recited functions are performed. The specification merely states “a controller and motion driver” (as explained above), without further details regarding: the specific structures of the “controller” and the “motion driver”; how the conveyance belt suspends motion; whether the motion suspension is performed manually or by automation through the controller; if through the controller, what algorithm (e.g., the necessary steps and/or flowcharts) is used to perform the claimed function. See also MPEP § 2161.01. Therefore, the claim contains subject matter that was not disclosed in sufficient detail such that a person having ordinary skill in the art can reasonably conclude the inventor(s) possessed the claimed subject matter at the time of filing.
Claim 7 recites “a plurality of spray nozzles which oscillate in a sweeping pattern onto an undercarriage of the shopping cart,” but the specification fails to provide sufficient disclosures regarding how the recited functions are performed. In particular, the specification does not disclose any specific structures for the spray nozzles that would allow the spray nozzles to oscillate in a sweeping pattern. Therefore, the claim contains subject matter that was not disclosed in sufficient detail such that a person having ordinary skill in the art can reasonably conclude the inventor(s) possessed the claimed subject matter at the time of filing.
Claim 8 recites “a plurality of spray nozzles which oscillate in a sweeping pattern onto a body of the shopping cart,” just like claim 7; Thus, claim 8 is rejected for the same reasons as provided above for claim 7.

Claims 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).
Claim 3 recites “wherein the conveyance belt moves the shopping cart to a threshold of the undercarriage and the cart spray arrays at a rate quicker than a rate it moves the shopping cart through the respective arrays,” but the specification fails to provide sufficient disclosures regarding how the recited functions are performed. The specification merely states “a controller and motion driver for predetermining conveyance motion, suspension and speed is not indicated but is included in the disclosure” (para. 0011), without further details regarding: the specific structures of the “controller” and the “motion driver”; how the conveyance belt is able to move at different rates/speeds; whether a human operator or a sensor detects the shopping cart has reached the threshold of the undercarriage and the cart spray arrays; if the detection is performed by a sensor, what kind of sensor is used; whether the rate/speed of the conveyance belt is adjusted manually by a human operator or automatically by the controller; if the rate/speed is adjusted by the controller, what algorithm (e.g., the necessary steps and/or flowcharts) is used to perform the claimed function. See also MPEP § 2161.01. Therefore, the claim contains subject matter that was not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention without undue experimentation.
Claim 4 recites “wherein the conveyance belt take the shopping cart through the cart spray array in a jerking motion configured to dislodge particles from the cart,” but the specification fails to provide sufficient disclosures regarding how the recited functions are performed. The specification merely states “a controller and motion driver” (as explained above), without further details regarding: the specific structures of the “controller” and the “motion driver”; whether the “jerking motion” is in the horizontal direction or the vertical direction; how the “jerking motion” is created using which structure; whether the “jerking motion” is performed manually or by automation through the controller; if through the controller, what algorithm (e.g., the necessary steps and/or flowcharts) is used to perform the claimed function. See also MPEP § 2161.01. Therefore, the claim contains subject matter that was not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention without undue experimentation.
Claim 5 recites “wherein the conveyance belt suspends motion of the shopping cart within the surrounding structure to soak the shopping cart in the respective spray arrays,” but the specification fails to provide sufficient disclosures regarding how the recited functions are performed. The specification merely states “a controller and motion driver” (as explained above), without further details regarding: the specific structures of the “controller” and the “motion driver”; how the conveyance belt suspends motion; whether the motion suspension is performed manually or by automation through the controller; if through the controller, what algorithm (e.g., the necessary steps and/or flowcharts) is used to perform the claimed function. See also MPEP § 2161.01. Therefore, the claim contains subject matter that was not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention without undue experimentation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “an array of cooling and drying fans disposed at an egress of the shopping cart from the surrounding structure.” It’s unclear what’s meant by “an egress of the shopping cart,” and it’s unclear how the shopping cart can have an egress. Also it’s unclear what’s meant by “from the surrounding structure.” Clarification is requested.
Claim 12 recites “the condensed steam” at line 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “a drainage collection of the condensed steam and the cleaning and sanitizing compound.” It’s unclear whether “drainage collection” refers to an action or a structure. If the term refers to an action, it’s unclear how the system can “comprise” such action. If the term refers to a structure, then it’s unclear how such structure belongs to—i.e., being “of”—the condensed steam and the cleaning and sanitizing compound. Clarification is requested.
Claim 14 recites “the conveyance belt comprises a forward and a reverse conveyance through the surrounding structure for a round trip conveyance.” It’s unclear whether “a forward and a reverse conveyance” refers to an action or a structure. If the phrase refers to an action, then it’s unclear how the conveyance belt can “comprise” such action. If the phrase refers to a structure, it’s unclear what structure is considered a “conveyance.” Clarification is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GERTKEN (US Patent 2997048).
Regarding claim 1, GERTKEN teaches a shopping cart washing system (see fig. 1-6, col. 1 line 8-10). GERTKEN’s system comprises: 
a conveyance belt (conveyor means 22 comprising belt 27, see fig. 1-5, col. 2 line 19-31) configured to convey a shopping cart at a predetermined rate (see fig. 1-5, col. 3 line 65-74; because the shopping cart is moved, it inherently has a speed, which can be predetermined) through a plurality of wash zones (moved through wash system 46 and rinse system 47, see fig. 1, 6, col. 3 line 7-23); 
an undercarriage spray array (lowermost cross pipes 54 and nearby pipes, each pipe having nozzles 56, see fig. 2, 5, 6, col. 3 line 11-23) configured to spray an undercarriage of each passing shopping cart on the conveyance belt (see fig. 2, 5, 6, col. 3 line 11-23); 
a cart spray array (side cross pipes 55 and nearby pipes, each pipe having nozzles 56, see fig. 2, 5, 6, col. 3 line 11-23) mounted on a structure (piping system 45, see fig. 6, col. 3 line 7-23) surrounding the shopping cart (see fig. 1-6) passing there through on the conveyance belt (see fig. 2, 5, 6, col. 3 line 11-23); and 
a steam unit (steam and water supply, col. 3 line 52-64) configured to supply a steam to the undercarriage spray array and the cart spray array (see col. 3 line 52-64; see fig. 1 & 6) and include a cleaning and sanitizing compound (detergent and hot water, see col. 3 line 19-23, col. 3 line 58-61).
Regarding claim 2, GERTKEN teaches the system of claim 1. GERTKEN teaches wherein the conveyance belt extends beyond the structure surrounding the cart in a direction of motion entering and leaving the structure (see fig. 1, 2, 5, 6, conveyance belt 27 extends beyond piping system 45).
Regarding claim 5, GERTKEN teaches the system of claim 1. GERTKEN’s conveyance belt (belt 27) is structurally fully capable of performing the functional limitation, “suspends motion of the shopping cart within the surrounding structure to soak the shopping cart in the respective spray arrays.” GERTKEN teaches belt 27 is driven by power means 31 (see fig. 1-4, col. 3 line 65-66); a person having ordinary skill in the art would understand that power means 31 can be turned off—which would suspend the motion of belt 27 and in turn suspend the motion of shopping cart—at any desired timing (e.g., when the shopping cart is positioned within the surrounding structure).
Regarding claim 6, GERTKEN teaches the system of claim 1. GERTKEN teaches wherein the undercarriage spray array (lowermost cross pipes 54 and nearby pipes) is longitudinally interleaved with the conveyance belt in a floor of the system (see fig. 1, 2, 5).
Regarding claim 10, GERTKEN teaches the system of claim 1. GERTKEN teaches wherein the stem unit supplies a steam (as explained above) and a cleaning and a sanitizing compound to the respective spray arrays (as explained above). A person having ordinary skill in the art would understand that the steam is pressurized, because of ideal gas law (the steam travels through the confined volume of piping system 45, see fig. 1, 2, 6) and because the steam is sprayed along with hot water (see col. 3 line 19-23, col. 3 line 57-64; pressure is required to allow steam and hot water to travel the distance between nozzles 56 and the shopping cart and to travel against gravity, especially given that some nozzles 56 are positioned below the cart).
Regarding claim 12, GERTKEN teaches the system of claim 1. GERTKEN teaches a drainage collection (drain 16, see fig. 2, col. 2 line 9-10, col. 4 line 11-12, claim 1) of the condensed steam and the cleaning and sanitizing compound (see fig. 2, col. 2 line 9-10, col. 4 line 11-12, claim 1).
Regarding claim 13, GERTKEN teaches the system of claim 1. GERTKEN teaches wherein the surrounding structure comprises a steam and chemical distribution network (piping system 45, see fig. 6, col. 3 line 7-23) for the respective spray arrays (see fig. 6, col. 3 line 7-23).
Regarding claim 14, GERTKEN teaches the system of claim 1. GERTKEN teaches wherein the conveyance belt (belt 27) comprises a forward and a reverse conveyance (belt 27 has a first flight 28 and a second flight 29, see fig. 1 & 5, col. 2 line 19-31) through the surrounding structure (piping system 45) for a round trip conveyance (see fig. 1 & 5, col. 2 line 19-31, the flights of belt 27 travel in a round-trip manner).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is  rejected under 35 U.S.C. 103 as being unpatentable over GERTKEN, in view of HOLBROOK (US PGPUB 20050217701).
Regarding claim 3, GERTKEN teaches the system of claim 1. GERTKEN teaches the conveyance belt moves the shopping cart to a threshold of the undercarriage and the cart spray arrays (see fig. 1-5, col. 3 line 70-74) at a first rate (the travelling shopping cart inherently has a rate or speed). GERTKEN also teaches the conveyance belt moves the shopping cart through the respective arrays (as explained above) at a second rate (the travelling shopping cart inherently has a rate or speed).
GERTKEN does not explicitly teach that the first rate (i.e., rate of moving the shopping cart to a threshold of the spray arrays) is “quicker than” the second rate (i.e., rate of moving the shopping cart through the respective arrays). 
HOLBROOK teaches a shopping cart washing system (see abstract, fig. 4), just like the present application. HOLBROOK teaches a conveyance belt (belt 434, see fig. 4, para. 0045) for moving a shopping cart, wherein the rates or speeds at which the conveyance belt moves the shopping cart can be adjusted by a user (see para. 0054).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify GERTKEN such that the rates or speeds at which the conveyance belt moves the shopping cart can be adjusted by a user, with reasonable expectation of conveying the shopping cart. It’s well known in the art that the rates or speeds at which the conveyance belt moves the shopping cart can be adjusted by a user (see HOLBROOK). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.
In the resulting combination of GERTKEN and HOLBROOK, the conveyance belt is structurally fully capable of moving the shopping cart to a threshold of the undercarriage and the cart spray arrays at a rate quicker than a rate it moves the shopping cart through the respective arrays (i.e., the first rate is quicker than the second rate). That’s because the user can adjust the rates or speeds at which the conveyance belt moves the shopping cart.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over GERTKEN, in view of RATIKIN (Russian Publication RU199623).
Regarding claim 4, GERTKEN teaches the system of claim 1. GERTKEN teaches the conveyance belt takes the shopping cart through the cart spray array (as explained above).
GERTKEN does not explicitly teach the conveyance belt takes the shopping cart “in a jerking motion configured to dislodge particles from the cart.”
RATIKIN teaches a system of disinfecting shopping cart (see para. 0001, fig. 1-2), just like the present application. RATIKIN teaches a conveyance belt (conveyor 3, see fig. 1, para. 0019) for conveying a shopping cart (see para. 0019), wherein the conveyance belt can convey the cart in a jerking motion (see para. 0024, back and forth movement of the carts with vibration). RATIKIN teaches that the jerking motion can improve disinfection (see para. 0024).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify GERTKEN such that the conveyance belt can convey the shopping cart in a jerking motion, with reasonable expectation of vibrating the shopping cart, for several reasons. First, RATIKIN teaches that the conveyance belt’s jerking motion can improve disinfection; given this benefit, a person having ordinary skill in the art would’ve been motivated to configure the conveyance belt to convey the shopping cart in a jerking motion. Second, it’s well known in the art that the conveyance belt can convey the shopping cart in a jerking motion (see RATIKIN). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.
In the resulting combination of GERTKEN and RATIKIN, because the conveyance belt can convey the shopping cart in a jerking motion, it’s structurally fully capable of dislodging particles from the cart.

Claims 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over GERTKEN, in view of BRACKMANN (US Patent 6090218).
Regarding claim 7, GERTKEN teaches the system of claim 1.GERTKEN teaches wherein the undercarriage spray array (lowermost cross pipes 54 and nearby pipes) is configured with a plurality of spray nozzles (nozzles 56, see fig. 2, 5, 6, col. 3 line 11-23).
GERTKEN does not explicitly teach the nozzles “oscillate in a sweeping pattern onto an undercarriage of the shopping cart.”
BRACKMANN teaches a shopping cart washing system (see abstract, fig. 1), just like the present application. BRACKMANN teaches an undercarriage spray array (lower nozzles 44 of manifold 14, see fig. 1, col. 7 line 17-21) is configured with a plurality of spray nozzles (nozzles 44) which oscillate in a sweeping pattern (see col. 8 line 1-2) onto an undercarriage of the shopping cart (see fig. 1, col. 7 line 17-21). BRACKMANN teaches that the oscillation allows for good coverage of spraying (see col. 8 line 1-2).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify GERTKEN such that nozzles of the undercarriage spray array can oscillate in a sweeping pattern onto an undercarriage of the shopping cart, with reasonable expectation of allowing for good coverage of spraying, for several reasons. First, oscillating the nozzles allows for good coverage of spraying; given this benefit, a person having ordinary skill in the art would’ve been motivated to have the nozzles oscillate. Second, it’s well known in the art that nozzles can oscillate in a sweeping pattern onto an undercarriage of the shopping cart (see BRACKMANN). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.
Regarding claim 8, GERTKEN teaches the system of claim 1.GERTKEN teaches wherein the cart spray array (side cross pipes 55 and nearby pipes) is configured with a plurality of spray nozzles (nozzles 56, see fig. 2, 5, 6, col. 3 line 11-23).
GERTKEN does not explicitly teach the nozzles “oscillate in a sweeping pattern onto a body of the shopping cart.”
BRACKMANN teaches a cart spray array (upper nozzles and top nozzles 44 of manifold 14, see fig. 1, col. 7 line 17-25) is configured with a plurality of spray nozzles (nozzles 44) which oscillate in a sweeping pattern (see col. 8 line 1-2) onto a body of the shopping cart (see fig. 1, col. 7 line 17-25). BRACKMANN teaches that the oscillation allows for good coverage of spraying (see col. 8 line 1-2).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify GERTKEN such that nozzles of the cart spray array can oscillate in a sweeping pattern onto a body of the shopping cart, with reasonable expectation of allowing for good coverage of spraying, for several reasons. First, oscillating the nozzles allows for good coverage of spraying; given this benefit, a person having ordinary skill in the art would’ve been motivated to have the nozzles oscillate. Second, it’s well known in the art that nozzles can oscillate in a sweeping pattern onto a body of the shopping cart (see BRACKMANN). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.
Regarding claim 11, GERTKEN teaches the system of claim 1.
GERTKEN does not explicitly teach: “an array of cooling and drying fans disposed at an egress of the shopping cart from the surrounding structure.”
BRACKMANN teaches an array of cooling and drying fans (blowers 20A, 20B, see fig. 1, col. 8 line 10-14) disposed at an egress of the shopping cart (see fig. 1, disposed at the exit end of the tunnel, which is near exist ramp 30B) from the surrounding structure (housing 12, see fig. 1, col. 7 line 1-5). BRACKMANN teaches the fans can supply ambient air (see col. 8 line 10-14), and provide the benefit of stripping excess fluid and drying the cart (see col. 8 line 10-14).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify GERTKEN to incorporate an array of cooling and drying fans disposed at an egress of the shopping cart from the surrounding structure, with reasonable expectation of drying the cart, for several reasons. First, the array of cooling and drying fans allow for stripping excess fluid and drying the cart; given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate such array of cooling and drying fans. Second, it’s well known in the art that a shopping cart system can have an array of cooling and drying fans disposed at an egress of the shopping cart from the surrounding structure (see BRACKMANN). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over GERTKEN.
Regarding claim 9, GERTKEN teaches the system of claim 1. GERTKEN teaches wherein the steam unit supplies a steam to the respective spray arrays (see col. 3 line 19-23, col. 3 line 57-64). A person having ordinary skill in the art would understand that the steam is pressurized, because of ideal gas law (the steam travels through the confined volume of piping system 45, see fig. 1, 2, 6) and because the steam is sprayed along with hot water (see col. 3 line 19-23, col. 3 line 57-64; pressure is required to allow steam and hot water to travel the distance between nozzles 56 and the shopping cart and to travel against gravity, especially given that some nozzles 56 are positioned below the cart). 
Although GERTKEN does not explicitly teach the steam’s temperature is “above the boiling point of water,” such temperature is reasonably expected. That’s because steam is gaseous water—so its temperature is at minimum the boiling point of water—and slight fluctuations in temperature is considered expected and conventional.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including:
GHEPARDE (US PGPUB 20090050174) teaches that the speed of the shopping cart conveyor can be adjusted by a personnel (para. 0017) or by a controller (para. 0052).
ROBERT (US Patent 3179117) teaches groove 55 and ridge 54 for causing shopping cart to jerk as the conveyor belt moves the shopping cart (see fig. 1-2, col. 3 line 64-74).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.Z.Z./Examiner, Art Unit 1714

/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714